This is an action under C. S., 2306, to recover an amount of alleged usurious interest paid by the plaintiff to the defendants in a transaction involving the purchase and sale of a second-hand automobile, with deferred payments secured by conditional sale contract.
An examination of the evidence convinces us that the transaction involved was indeed a sale and not a loan, and therefore the cause of action alleged by the plaintiff is not sustained by the evidence. Note, 48 A. L. R, p. 1442; 57 A.L.R., p. 880; 91 A.L.R., p. 1105.
The judgment of the Superior Court is
Affirmed.